PARKER, Chief Justice
(dissenting).
Notwithstanding the existence of a legal justification for affirming the judgment which denied the adoption, I am unable to concur in that disposition which, as the majority concedes, produces a harsh and unjust result. While in the interests of predictability courts often find themselves bound by precedent and legal pronounce*415ments rather than by equitable principles, they should be so canalized only when any other result is unwarranted under a reasonable view of the facts and a consideration of all applicable principles. In that connection Wyoming cases are replete with discussion about the importance of a child’s welfare.
The trial court’s holding on which we now place the stamp of approval will deprive the boy of any real father during his minority and will keep him tied to a male parent convicted of rape and sentenced to the penitentiary for a term of 25 to 30 years when the child was a few weeks old. This court’s pronouncement says such a result is unavoidable because of the recognized legal principles that adoption statutes must be construed in favor of nonconsent-ing parents and that the court cannot enlarge, stretch, expand, or extend a statute by interpretation. Conceding the correctness of those rules, we should not overlook either the circumstances of the instant situation or legal principles which are contrary to the ones listed in the opinion.
As background we note that in Wyoming the legislature keeps no record of committee hearings or statements made by its members. This lack can force a court, obligated to interpret a statute, to read it literally — sometimes blindly. However, such a course is often not truly requisite. In the present situation, our neighboring state of Montana at the time the Wyoming legislature passed the controlling statute, here § 1-710.2, W.S.1957, 1973 Cum.Supp., had one quite similar, § 61-205, Revised Codes of Montana, 1947, which in germane part read:
“ * * * consent shall not be required from a father or mother,
⅜ ⅜ ‡ ⅝ ‡ ⅜
“(e) who has caused the child to be maintained by any public or private children’s institution, charitable agency, or any licensed adoption agency, or the state department of public welfare of the state of Montana for a period of one (1) year without contributing to the support of said child during said period, if able * * (Emphasis supplied.)
That provision and the one here in issue are essentially similar, except for the use in the Wyoming statute of the word “in” instead of the word “by.” The Wyoming statute provides:
“An adoption may be decreed without the written consent of the parent * * * of the child sought to be adopted where said nonconsenting mother or father: * * * has caused the child to be maintained in a public or private children’s institution or the Wyoming department of public welfare for a period of one year without contributing anything to the support of said child during said period.” (Emphasis supplied.)
Is it reasonable to think that the Wyoming legislators did not consult the Montana statute and pattern ours after the one in that State?
Even aside from that consideration, the portion of the Wyoming statute in issue is totally and completely meaningless if the word “in” is to be used since the Wyoming Department of Public Welfare 1 has no institution in which anyone can be maintained. There is a principle of law which in the present litigation far outweighs those principles which influenced the trial court and which are emphasized in the majority opinion. The well known authority Sutherland states it well by saying:
“A large majority of the cases permit the substitution of one word for another where it is necessary to carry out the legislative intent or express clearly manifested meaning. Although, as one court said, ‘it is sometimes called “exceptional construction,” and we are not unmindful of the dangers attending the exercise of such powers by the courts. But, properly understood, and exercised with due caution, it is not judicial legislation, but is simply a method of arriving at legisla*416tive intent defectively expressed. * * *
“Courts have permitted the substitution of one word for another: where it is necessary to make the act harmonious or to avoid repugnancy or inconsistency, * * * [or] where the substitution will make the act sensible, or give it force and effect, or make it rational * * 2A Sutherland, Statutory Construction (4 ed. by Sands), pp. 163-164.
To a similar effect is Murray’s Lessee v. Baker, 3 Wheat. 541, 544, 4 L.Ed. 454; People ex rel. Barrett v. Anderson, 398 Ill. 480, 76 N.E.2d 773, 776, and Territory ex rel. Wade v. Ashenfelter, 4 N.M., John, 85, 12 P. 879, 894.
I would reverse the judgment.

. Now known as the Department of Health and Social Services.